Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 13 October 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     sir
                     New port Octr 13th 1780—9. o clock
                     P.M.
                  
                  With the Greatest pleasure, I received to day Your Excellency’s
                     Letter of the 10th instt. I was in the Greatest uneasiness, at my not having
                     received any news from you since your Last of the 26th of Last month. I was
                     sorry for your Excellency that in spite of the goodness of your caracter, you
                     had been forced to make a necessary example, upon the Young Major André. I wait
                     with the greatest impatience for the answer of your Excellency to my Letter of
                     the 6th inst. about the necessary demands to be made for the Artillery of
                     Siege. I believe that it won’t be Long, before the Frigate and the person that
                     you know off, go away. The news we have from the Enemy’s fleet are, that the
                     day before yesterday, it was under sail, all night and all day. A Frigate came
                     as far as this, and tho’ the fleet was not seen in the day time its course was
                     known in the night, by the Rocketts, which they used as signals. It seems that
                     having gone to the Eastward as far as Point Judith, they had shifted about to
                     get at Large. Does the fleet return to Sandy–hook? is the fleet going to cruize
                     in the open sea? I am intirely ignorant about it.
                  Our Land and sea position is very respectable, and I am persuaded
                     that Rodney will not desire to come to visit it. Holland’s ferry fort, tho’
                     very small, is indeed situated upon a very difficult place to work in, but the
                     Boston militia, go about it so slowly that I fear it will not be defencible by
                     the 1st of November, when their time will be out. We must own that for want of
                     Victuals, they have not wrought two hours this week. Colonel Greene proposes,
                     if it be not done by the 1st of November to go with his corps Lodge in the
                     Barracks standing there, and to work so that it may be speedily finished,
                     thence he will go to take his winter quarters, in Rhode-island state, If your
                     Excellency thinks it proper.
                  Your Letter for Dr Franklin is come to hand, I will give it to a
                     sure person that will take care that he receives it.
                  Give me Leave to send to your Excellency a Letter of consequence
                     I had wrote to Mr Holker and sent to the Marquis de La Fayette to get it
                     forwarded to him at Philadelphy, by the shortest way, that Letter is come
                     again in a parcel of Letters that he sends to The Ch. de Ternay, and I don’t
                     know, for what. I am with respect, sir, Your Excellency’s Most obedient humble
                     servant
                  
                     le cte de Rochambeau
                  
               